Citation Nr: 0529777	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  96-51 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for residuals of a segment fracture of the left fibular 
shaft with rupture of the posterior cruciate ligament, 
anterior cruciate ligament (ACL) tear, small mid medial 
meniscus tear, and small mid plica tear, post operative 
ligament reconstruction.

2.	Entitlement to an initial evaluation in excess of 10 
percent for multiple scars of the left upper extremity 
to include the left elbow.

3.	Entitlement to an initial evaluation in excess of 10 
percent for multiple scars of the left lower extremity, 
to include the left greater trochanter, left femur, left 
thigh, left knee, and left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that, in pertinent part, denied service connection for 
residuals of a head injury, and granted service connection 
and a 20 percent disability evaluation for residuals of a 
segment fracture of the left fibular shaft with rupture of 
the posterior cruciate ligament, anterior cruciate ligament 
(ACL) tear, small mid medial meniscus tear, and small mid 
plica tear, post operative ligament reconstruction 
(hereinafter referred to as a" left leg disability"), and 
service connection and a noncompensable evaluation for 
multiple scars of the left elbow, left greater trochanter, 
left femur, left thigh, left knee, and left lower leg 
(hereinafter referred to as "left upper and lower extremity 
scars"). 

In January 1998, the veteran's claim file was transferred to 
the VA RO in New Orleans, Louisiana.

In a June 2002 decision, the Board granted the veteran's 
claim for service connection for residuals of a head injury, 
classified as post-concussion headaches.  In a June 2002 
internal development memorandum, the Board undertook 
additional evidentiary development pursuant to then-extant 
regulations, as to her claims for increased ratings for her 
left leg disability and left elbow and lower extremity scars.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  Due to 
changes in law, the Board then remanded the veteran's claim 
to the RO in November 2003, for additional development.

In an August 2005 rating decision, the RO granted service 
connection and separate 10 percent disability evaluations for 
multiple scars of the left lower extremity, lateral 
instability of the left knee, and traumatic arthritis of the 
left knee.  The arthritis and instability are not considered 
herein.  A 10 percent disability evaluation for multiple 
scars of the left upper extremity was also awarded.  This 
essentially recharacterized the issues concerning the scars 
of the upper and lower extremities as set forth on the title 
page.  The issue concerning the lower extremity scarring will 
be considered in the REMAND section of this document. 

The issue concerning the lower extremity scarring is REMANDED 
to the RO through the Appeals Management Center (AMC) in 
Washington, D.C.  Appellant will be notified by the VA of any 
action needed.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
reflects that the veteran's service-connected left leg 
disability is manifested by no more than moderate knee 
or ankle disability, but without evidence that the 
veteran requires a knee brace, and subjective complaints 
of daily knee pain with decreased range of motion, and 
occasional swelling.

2.	The objective and competent medical evidence of record 
reflects that the veteran's left upper extremity scars 
are well healed, superficial, nonadherent, stable, and 
are not tender and painful, although are widespread; but 
the clinical record indicates that such scars produce no 
limitation of function and do not exceed an area of 144 
square inches.




CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess 
of 20 percent for residuals of a segment fracture of the 
left fibular shaft with rupture of the posterior 
cruciate ligament, anterior cruciate ligament tear, 
small mid medial meniscus tear, and small mid plica 
tear, post operative ligament reconstruction are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5262 (2005).

2.	The schedular criteria for an initial rating in excess 
of 10 percent for scars of the left upper extremity, 
including the elbow, are not met.  38 U.S.C.A. § 1155, 
5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.118, DC 7805 (2002), effective prior to 
Aug. 30, 2002; at 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 
7802 (2005), effective Aug. 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an April 2005 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
November 1996 statement of the case (SOC) and June 1997 and 
April 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish increased ratings for left elbow and 
lower extremity scars and a left knee disability.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the April 2005 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that in an October 2005 written statement, 
the veteran's accredited service representative appears to 
raise a concern regarding the adequacy of the May 2005 VA 
examination afforded the veteran.  However, the Board finds 
that this examination provides sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses from which the Board can reach a fair 
determination as to the matters on appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to the instant claims, under 
both former law and the VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand, as to these 
issues, would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  (It is noted that 
due process requires remand of the remaining issue as 
otherwise set forth herein.)

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background
 
Private and service medical records reflect the veteran's 
injuries in a motor vehicle accident in 1990.  Diagnoses 
included a left open elbow fracture, a left fibular fracture, 
an open left lateral condyle fracture of the knee, and a 
closed left femur fracture.

Post service, the veteran, who was 26 years old, underwent VA 
orthopedic examination in April 1996.  According to the 
examination report, the veteran had left hip, elbow, and knee 
pain problems and discomfort since her 1990 motor vehicle 
accident injuries.  She was told she had arthritis in all the 
joints.  

On examination, the veteran had multiple scars on the left 
side of her body that involved the left elbow.  There was a 
6-inch scar over the posterior aspect of the elbow, and two 
1-inch scars overlying the extensor surface of the olecranon 
process that ware well healed.  There was limitation of 
motion of the elbow.  As to her left femur, there were 
multiple scars over the lateral aspect of the thigh, with a 
2-inch scar overlying the greater trochanter.  There was a 6-
inch scar over the lateral aspect of the thigh, and a 3-inch 
scar over the mid thigh, all of which were well healed.  
There were three 1-inch scars over the lateral aspect of the 
left knee that was also well healed.  There was an L-shaped 
scar over the lateral aspect just below the mid portion of 
the lower leg, laterally, that was 6 inches in total length. 

Further, left knee flexion was to 135 degrees and extension 
was to 180 degrees.  The cruciate ligaments showed 1/4 inch of 
laxity, the collateral ligaments were intact and there was no 
crepitation of motion.  It was noted that the veteran was 
right-handed.  Pertinent diagnoses included fracture of the 
left femur and fibular, with open reduction from a comminuted 
open fracture injury to the left knee with cruciate 
ligamentous laxity and arthritic change secondary to motor 
vehicle accident injury with limitation of motion of the left 
elbow.  X-rays of the knee taken at the time showed residual 
evidence of prior medullary rod placement. 

In October 1996, the veteran underwent VA examination for her 
scars.  According to the examination report, she had multiple 
confluent scars of the left elbow region, posteriorly, with 
one measuring 5 inches long x 1/2 inch wide.  She had a large 
curved scar measuring 9-inches in the left lateral hip region 
and a 2 inch scar overlying the greater trochanter hip 
region.  The veteran also had a 3-inch scar in the left 
lateral thigh region, midportion, and a 3-inch scar that was 
3 millimeters (mm.) in the left lower lateral thigh region, a 
2.5 inch by 3 mm. scar of the left upper lateral knee region, 
and a 2.5 by 1-inch scar, of the left lateral knee region.  
The veteran also had an L-shaped scar over the lateral aspect 
and just below the midportion of the left lower leg that was 
8 inches in total length, and was wider in the superior 
region of the scar.  Three small arthroscopic surgical scars 
in the anterior region from recent surgery were noted.  The 
VA examiner reported that all these scars were healed.  She 
complained of joint pains in her left knee and elbow.

In her November 1996 substantive appeal, the veteran 
contended that her service-connected left elbow and lower 
extremity scars were "very disfiguring" and she had to be 
careful about her attire.  She maintained that service 
physicians would not perform surgical intervention to correct 
her disfiguring scars.  The veteran said her left fibular 
shaft was painful when she walked or stood for long periods 
of time.

The veteran underwent VA orthopedic examination in September 
1997.  According to the examination report, the veteran 
complained of worsening knee daily pain with increased 
tricking, crepitus, and decreased range of motion.  Since 
last examined by VA, she quit her job because she was unable 
to stand at a cash register for long periods of time, and was 
unable to lift heavy boxes to restock shelves.

Objectively, the veteran's knee had a 5.0 cm. scar, superior 
and medial to the patella, a 3.0 cm. scar above that, and a 
3.0 cm. scar below that.  Her knee was somewhat deformed.  
The veteran was able to fully extend her knee and flex it to 
135 degrees.   She had some crepitus with flexion and some 
laxity in all of the knee ligaments.  She had no pain with 
axial loading.  The veteran had some popping, that was 
representative of some tricking with axial loading.  On her 
elbow, the veteran had a 9.0 cm. scar across the elbow, and a 
3.0 cm. scar medial to that.  Sensation was normal in the 
hand.  The assessment was status post repair of the knee and 
elbow with diminished range of motion I both areas and severe 
degenerative joint disease of both joints.  An x-ray of the 
left knee taken in August 1997 showed moderate osteoarthritis 
of the knee.

In May 2005, the veteran underwent VA examination.  According 
to the examination report, the VA examiner reviewed the 
veteran's medical records.  As to her left knee injury, the 
veteran reported having several surgeries and physical 
therapy, after the initial 1990 injury.  Her last surgery was 
in 1995.  X-rays taken in August 1997 showed moderate 
osteoarthritis of the left knee.  The veteran currently 
complained of knee popping and that her knee gave out several 
times a week, causing her to fall down, usually when 
ascending or descending stairs.  She had daily knee pain that 
was a dull ache and she rated as a 6 on a scale of 1 to 10.  
Knee pain was aggravated by activities such as weightbearing, 
walking, and running, and was alleviated by rest.  She used 
heat and Ibuprofen for pain.  The veteran had occasional knee 
flare ups, about once every other month that lasted about two 
days, when her knee swelled and the pain increased to a 9 on 
the scale of 1 to 10 in severity.  When that happened, she 
was unable to walk and treated the swelling and pain with ice 
and heat.  She had decreased range of motion with flare ups 
and did not use a knee brace.  With flare ups, she denied any 
fatigue, weakness or incoordination in the knee.

As to her scars, the veteran reported that as a result of her 
1990 accident, she had multiple scars over the left elbow, 
hip, thigh, knee and lower leg.  The veteran said her scars 
were unsightly and for several years after the accident she 
felt self-conscious about them but was no longer 
uncomfortable.  The veteran said some of her scars were from 
the initial injury, and some were from surgeries to repair 
the knee.  She had a rod placed in her femur due to the break 
and some scars were due to that surgery, too.

Due to knee pain, the veteran limited her running and knee 
lifting and took care when ascending and descending stairs.  
Her knee reportedly did not significantly affect her hobbies 
or her ability to complete household chores.  For the past 
eight years, the veteran worked as a police officer.  She 
reported that her job required her to be quite physical and 
her knee pain was aggravated by it.

On examination, the veteran did not walk with any apparent 
limp and did not use any assistive devices.  Left knee range 
of motion was flexion to 115 degrees (actively), and 135 
degrees (passively).  Extension was to 0 degrees, with no 
pain reported with any movement on examination.  There was 
moderate subpatellar crepitus on flexion and extension.  
There was  a negative McMurry sign.  The joint was stable as 
to varus and valgus stress, and anterior and posterior 
drawer.  There was some laxity with anterior and posterior 
drawer to approximately 1/8th inch for each.  There was no 
laxity with varus and valgus stress on current examination.  
The veteran said that with repetitive knee use, she had 
increased pain and it flared up with overuse, causing 
decreased range of motion.  The VA examiner commented that 
this was not noted on current examination with repetitive 
use.  She denied any fatigue, weakness or incoordination with 
repetitive use of the knee and none was noted with repetitive 
use on current examination. There was no effusion or 
erythema.  

Examination of the veteran's skin revealed that on her left 
arm, she had a 4 inch x 0.5 inch flesh colored scar on the 
posterior elbow.  It was flesh colored, flat and well-healed.  
She had several smaller scars, too numerous to count, on the 
forearm and upper arm that were well healed.  On the proximal 
thigh, the veteran had a 6 inch scar that was flesh-colored, 
and well healed.  Anterior to this, she had a 4-inch scar 
over the greater trochanter of her left thigh.  Distal to 
those, on the lateral thigh, the veteran had a 3-inch scar 
that was flesh colored, flat and well healed.  On the 
posterior mid thigh, she had a 6-inch scar that was flat, and 
slightly different appearing, not from a laceration, but from 
what she called a burn from the accident that was also well 
healed and nontender.  Over the knee, the veteran had a 2-
inch x 1-inch scar on the lateral knee that was flesh colored 
and well healed.  She had a 1.5-inch x 1/4 -inch scar 
anterior to this other scar also on the lateral knee.  The 
veteran had four smaller scars from her arthroscopic surgery, 
over the anterior medial and lateral side of the knee that 
was all well healed.  On the left lower leg, on the anterior 
side in the shin region, she had a V-shaped scar that was 
4.5-inches by 1/4th-inch that was the only scar that also had 
some mild muscle damage associated with it, did not appear to 
have any significant muscle loss but there was obvious muscle 
damage when the veteran dorsiflexed her left ankle.  

Further, the VA examination report reflects that most of the 
scars were flesh colored, and some appeared slightly 
hypopigmented.  All were flat, well healed, and all appeared 
stable with no sign of any breakdown such as oozing, 
crusting, or bleeding.  None of the scars were adherent to 
any underlying tissue.  None of the scars affected the range 
of motion of any of the joints.  None of the cars were 
located on exposed surfaces of the skin, such as the hands 
and face.  There was no edema, inflammation or keloid 
formation to any of these scars.  All of these scars were 
superficial, aside from the scar on the anterior lower leg 
that did have damage to the underlying muscle tissue.  None 
of these scars had any induration or showed any inflexibility 
of the skin in the area of the scar.  Neurological 
examination findings reflected essentially normal strength 
(5/5) in the upper and lower extremities.  Sensation was 
decreased in the areas of the larger scars of the left elbow, 
left elbow, left knee, and left anterior lower leg, just 
right over the scar.  In all other areas, sensation was 
intact.  Patella reflexes were 2+, bilaterally.

The diagnoses included left knee pain with traumatic 
arthritis.  The VA examiner opined that the veteran's current 
knee condition was due to her accident and noted the 1997 x-
rays that showed moderate arthritis.  Results of x-rays taken 
at the time of examination were unavailable. As to the 
veteran's left arm and leg scars, the VA examiner said none 
of the scarring showed any degree of functional impairment on 
examination.  Associated with the claims file are 11 color 
photographs of the veteran's left upper and lower 
extremities, depicting the scars described above.

III.	Legal Criteria and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service- 
connected left leg and left upper extremity scars, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is aware that the provisions of 38 C.F.R. § 4.14 
(2005) preclude the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service-connected disabilities may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2005).

A.	Above 20 Percent for Left Leg Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the Rating Schedule is to recognize painful motion or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and non weight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint. 38 C.F.R. § 4.59.

The Board recognizes that the court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2005).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations. Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left leg disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, DC 5262, that evaluates impairment of tibia and 
fibula.  

Under DC 5262, impairment of the tibia and fibula with 
malunion with moderate knee or ankle disability warrants a 20 
percent evaluation.  Id.  A 30 percent evaluation requires 
malunion with marked knee or ankle disability.  Id.  A 40 
percent evaluation may be assigned for impairment of the 
tibia and fibula with nonunion and loose motion, requiring a 
brace.  Id.

The collective objective medical evidence does not reflect 
that the veteran's service-connected left leg disability is 
productive of more than moderate symptomatology.  Rather, the 
symptomatology reflects her complaints of knee pain and 
discomfort (during the April 1996, September 1997, and May 
2005 VA examinations) with clinical findings of crepitus (in 
September 1997), intact ligaments (in April 1996), and laxity 
(April 1996, and May 2005).  

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code.  It is noted 
that service connection and subsequent 10 percent ratings 
have been assigned for arthritis with limitation of left knee 
motion and for instability of the left knee.  There has been 
no separate disagreement with these actions and they are not 
subject to further review by the Board at this time.  
Consideration of limitation of motion or instability herein 
would constitute pyramiding.  38 C.F.R. § 4.14. 

Further, a higher rating warranted under DCs 5258 or 5259.  A 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).   Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2005).

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45, and DeLuca v. Brown, supra, 
that relate to functional loss due to pain, weakness or other 
musculoskeletal pathology.  However, although the veteran 
noted some of these symptoms at the April 1996 and 1997 
examinations, such as pain, during the May 2005 examination 
she denied others, such as weakness, fatigability and lack of 
endurance, and the flare-ups she said only occurred every 
other month and lasted for two days.  Additionally, physical 
examination showed no evidence of painful motion, edema, 
effusion, tenderness, redness, or heat, without evidence that 
she walked with a limp.  Furthermore, in May 2005, she 
complained of decreased range of motion with overuse, but the 
VA examiner found no evidence of that during the examination.  
Moreover, the symptoms that did exist are contemplated by the 
20 percent evaluation (and 10 percent evaluations for 
instability and traumatic arthritis) currently assigned for 
the left leg disability.

In sum, the preponderance of the objective medical evidence 
reflects that a 20 percent evaluation for the left leg 
disability is not warranted.  The benefit-of-the-doubt 
doctrine therefore does not apply, and the veteran's claim 
for an initial rating higher than 20 percent for a left leg 
disability must be denied.  See 38 U.S.C.A. § 5107(b) (old 
and new version).

B.	Above 10 Percent for Multiple Scars of the Left Elbow 
Upper Extremity

The veteran's service-connected multiple scars of the left 
elbow and upper extremity are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (and were originally evaluated under DC 7802).  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the criteria for rating skin disabilities, 
including scars, were revised.  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002) and corrections in 67 Fed. Reg. 58,448 
- 58,449 (Sept. 16, 2002).  The modifications to the Rating 
Schedule changed the criteria for rating scars under DCs 
7800-7805 (now codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any legislative act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(with respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (April 10, 1999) See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.

Under the old criteria, effective prior to August 30, 2002, 
Diagnostic Code 7800 pertained to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates the scars at issue in this case 
are not on the veteran's head, face, or neck, nor are they 
the result of second or third degree burns, these provisions 
are not for application.

Under Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars which were poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a maximum 10 percent 
evaluation was assigned for scars which were tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars could be rated based on limitation 
on function of the affected part.  38 C.F.R. § 4.118 (2002).

The objective medical evidence of record reflects that the 
veteran's left elbow and upper extremity scars have 
consistently been described by examiners as well-healed.

Applying the criteria set forth above to the facts in this 
case, the Board finds that an initial rating in excess of 10 
percent for multiple scars of the left upper extremity have 
not been met.  Based on her claims of disfigurement, the 
veteran has been assigned the maximum schedular rating 
assignable for scars, not including scars which limit 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2002).  In this case, the 
objective medical evidence of record does not establish that 
her left elbow and upper extremity scars are productive of 
any limitation of function, not otherwise rated under Code 
5299-5212.  Thus, an initial rating in excess of 10 percent 
is not warranted under the criteria in effect prior to August 
30, 2002, for rating scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805 (2002), effective prior to August 30, 
2002.

To the extent that the veteran would argue that she is 
entitled to separate ratings for each scar of her left elbow 
and upper extremity, the plain language of Diagnostic Code 
7804, however, is clear and does not provide for separate 
ratings for each scar.  Rather, the Diagnostic Code assigns a 
10 percent rating for "[s]cars, superficial, tender and 
painful on objective demonstration."  A 10 percent rating is 
not only contemplated for a single scar, but includes the 
word scars, plural.  If the Secretary had intended to provide 
for separate ratings for each scar stemming from a particular 
injury, he would have employed specific language to do so.

Regardless, the Board finds that the evidence in this case 
establishes that the symptomatology manifested by each of the 
veteran's left elbow and lower extremity scars, such is not a 
"separate and distinct manifestation" of the same injury.  In 
fact, the most recent VA examination in May 2005 described 
all the veteran's left elbow and upper extremity scars as 
flat, well healed, stable, nonadherent, and superficial, 
aside from the anterior lower leg scar that had some damage 
to the underlying muscle.  There was some decreased sensation 
noted in the areas of the larger scars over the left elbow.  
Nevertheless, separate compensable ratings for each scar are 
not warranted as pyramiding would result.  See Esteban v. 
Brown, 6 Vet. App. at 261.

The Board has also considered the revised criteria for rating 
skin disabilities which were effective August 30, 2002. See 
67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805).  Based on the 
facts of this case, the Board finds that the revised 
regulations are not significantly different from the 
regulations in effect prior to August 30, 2002, and are not 
more favorable to the veteran.

The amended version of Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck. Given the location 
of the veteran's scars, this provision is not appropriate.

Diagnostic Code 7801 provides a rating for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  A deep scar is one associated with underlying soft 
tissue damage.  See Note (2) following 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under this provision, a 10 percent 
rating is warranted for area or areas exceeding 6 square 
inches (39 sq. cm.) and a 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 sq. cm.).  In 
this case, however, the medical evidence of record does not 
establish that the veteran's left elbow or left lower 
extremity scars are deep or cause limitation of motion.  In 
any event, the evidence shows that the scars of the veteran's 
left lower extremity do not exceed 12 square inches.  Thus, 
application of this provision does not result in an initial 
rating in excess of 10 percent.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation. In this case, the veteran's left upper extremity 
scars do not cover an area greater than 144 square inches.  
In any event, a rating higher than 10 percent is not 
available under this provision.

Note (1) following Diagnostic Code 7802 provides that scars 
in widely separated areas, such as on two or more extremities 
or on anterior and posterior surfaces of extremities or 
trunk, will be rated separately and combined in accordance 
with 38 C.F.R. § 4.25.  While here, photographs do indicate 
that the veteran's left elbow and lower extremity scars are 
in widely separated areas, e.g., the left elbow, top of her 
left thigh, her left knee, and her left shin.  However, all 
these scars were flat, well healed, and stable, and did not 
affect any range of motion of the joints.  All were 
superficial, aside from the anterior lower leg scar that had 
damage to the underlying muscle tissue.  Thus, separate 
ratings are not warranted.  In any event, because each of the 
veteran's left elbow and lower extremity scars does not 
exceed 144 square inches, separate compensable ratings would 
not be warranted.

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  No higher rating is 
available under either of these provisions.

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  For the 
reasons discussed above, the Board finds that a higher rating 
is not warranted under this provision.  

The Board has also considered the criteria for rating 
disabilities of the elbow.  See 38 C.F.R. § 4.71a, DCs 5205 
to 5213 (2005).  However, she is in receipt of a separate 
compensable evaluation for her left elbow fracture under DC 
5299-5212 , and there is no evidence other elbow disability, 
knee or elbow ankylosis, or any other disability, associated 
with the left elbow and upper extremity scars.  Thus, the 
Board finds that such provisions are not applicable, given 
the nature of the veteran's service-connected disability.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As such, the Board is of the opinion that  rating in excess 
of the currently assigned 10 percent for multiple scars of 
the left elbow and left upper extremity is not warranted.  
The preponderance of the objective medical evidence is 
against the veteran's claim.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

C. Both Disabilities

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for left knee disability or left elbow and 
upper extremity scars.  The veteran has alleged that her left 
elbow and upper extremity scars have detracted from her 
appearance and affected her social relationships.  However, 
the evidentiary record does not support those contentions, 
particularly in the absence of any clinically demonstrable 
evidence of such symptoms since service.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected left 
elbow and lower upper extremity scars and left leg 
disability, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since the veteran filed her original claim for service 
connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

An initial rating in excess of 20 percent for residuals of a 
segment fracture of the left fibular shaft with rupture of 
the posterior cruciate ligament, anterior cruciate ligament 
tear, small mid medial meniscus tear, and small mid plica 
tear, post operative ligament reconstruction, is denied.

An initial rating in excess of 10 percent for multiple scars 
of the left upper extremity and left elbow, is denied.


REMAND

As originally before the Board, the scarring issue was 
characterized as scars of the left elbow, left greater 
trochanter, left femur, left thigh, left knee, and left lower 
leg.  A noncompensable evaluation was initially assigned.

Subsequently separate 10 percent ratings were assigned for 
scarring of the left upper extremity, to include the elbow, 
and for scars of the left lower extremity, to include those 
noted above.  Appellant was provided with a supplemental 
statement of the case as to the upper extremity grant, but 
not as to the lower extremity.  Thus, while the 10 percent 
rating was assigned in a recent rating action, a supplemental 
statement of the case, providing applicable reasoning and 
criteria as to the lower extremities was not issued.  Thus, 
in view of current regulatory criteria, such document should 
be issued so that appellant and her representative may be 
informed and provided the opportunity to advance argument or 
submit evidence on this matter.

In view of the forgoing, this case is REMANDED for the 
following action:

The RO should issue a supplemental 
statement of the case on the issue of an 
increased initial rating for scars of the 
left lower extremity.  Applicable 
reasoning and laws and regulations should 
be set forth.  Thereafter, appellant and 
her representative should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


